Citation Nr: 1041239	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-06 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for lumbar spine 
stenosis with radiculopathy and low back pain. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel





INTRODUCTION

The Veteran had active service from January 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran submitted a substantive appeal to the Board via VA 
Form 9, requesting to testify at the local RO office before a 
Veterans Law Judge. The RO scheduled the Veteran for a February 
2009 hearing, however, in late February 2009, the Veteran 
requested to reschedule his hearing for a later date due to car 
trouble. The RO rescheduled the Veteran for an early June 2009 
hearing; however, in early May 2009, the Veteran requested to 
reschedule his hearing for a later date due to his car trouble. 
The RO scheduled the Veteran for a late July hearing; however, he 
did not appear for his third rescheduled hearing.  Accordingly, 
the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 
(2009).

The Board remanded this case in January and March 2010.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and it may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  In an unappealed January 1978 rating decision, the RO 
confirmed the denial of a claim of entitlement to service 
connection for a back disability and properly notified the 
Veteran.  

2.  The evidence associated with the claims file subsequent to 
the January 1978 rating decision, by itself, or in conjunction 
with the previously considered evidence, does not relate to an 
unestablished fact necessary to substantiate the claim or raise a 
reasonable possibility of substantiating the claim.   

CONCLUSIONS OF LAW

1.  The January 1978 rating decision which denied the Veteran's 
claim of entitlement to service connection for a back disability 
is final.  38 U.S.C.A. §§ 5103(a), 7103(a), 7105 (West 2002).

2.  The evidence received subsequent to the January 1978 rating 
decision is not new and material and the requirements to reopen 
the claim have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the Veteran with substantially compliant notice 
by letters dated in May 2005, March 2006, and June 2010 and the 
claim was readjudicated in an August 2010 supplemental statement 
of the case.  Mayfield, 444 F.3d at 1333.  The June 2010 notice 
letter provided the Veteran with the criteria for reopening 
previously denied claims and informed him of the type of evidence 
necessary to substantiate the elements required to establish 
service connection.  

Although the notice letters did not specifically note the 
elements that were found insufficient in the earlier claim, the 
December 2005 statement of the case and August 2010 supplemental 
statement of the case provided the Veteran with the relevant 
regulations as well as an explanation of the reason for the 
denial of the claim.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization and 
its counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person would 
have understood from the information that VA provided to the 
appellant what was necessary to substantiate his service 
connection claims, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claims such 
that the essential fairness of the adjudication was not affected.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, private outpatient treatment records, Social Security 
Administration (SSA) records, and assisted the Veteran in 
obtaining evidence.  The Veteran has not been given a VA 
examination in connection with his claim; however, the duty to 
provide a medical examination or obtain a medical opinion applies 
to a claim to reopen only if new and material evidence is 
presented.  38 C.F.R. § 3.159(c)(4).

All known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.     

Claim to Reopen

The Veteran is claiming service connection for lumbar spine 
stenosis with radiculopathy and low back pain, as a result of his 
time in service.  The RO denied an initial claim of service 
connection for a back condition in December 1977 because there 
was no evidence of a diagnosis upon separation from service or of 
a current diagnosis.  In a January 1978 rating decision the RO 
confirmed the denial of service connection for a back disability.  
At that time, the evidence of record demonstrated a diagnosis, as 
well as an intervening injury of the back in 1969, however, there 
was no evidence that the condition was incurred in or the result 
of the Veteran's service.  The Veteran did not appeal the January 
1978 rating decision.  Thus, the decision became final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In April 2005 the Veteran submitted a statement requesting 
entitlement to service connection for a back condition.  The RO 
accepted that statement as a claim to reopen and such request was 
denied in the August 2005 rating decision.   

In this regard, although the RO addressed the claim on the merits 
in the December 2005 statement of the case and the Board 
incorrectly characterized the issue in the January 2010 remand, 
the preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim on 
its merits.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the RO characterized 
the issue, the initial question before the Board is whether new 
and material evidence has been presented.

As a general rule, a claim may be reopened and reviewed if "new 
and material" evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.R.F. § 3.156.  With respect to new and material 
evidence claims, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers, and "material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened, and VA may then 
evaluate the merits of the claim on the basis of all evidence of 
record.   

The Veteran's claim of service connection for a back condition 
was denied in December 1977 and the RO confirmed the denial in a 
January 1978 rating decision.  The evidence associated with the 
claims file at the time of the January 1978 rating decision 
included service treatment records; a December 1977 x-ray report 
demonstrating suspicious ankylosing spondylitis; and a January 
1978 letter from Dr. H.L, indicating that recent x-rays confirm 
the Veteran's chronic back problem.  Dr. H.L. further indicated 
the Veteran reported injuring his back in service when he fell 
off of a tank and then re-injured his back in 1969, after 
service.  Based on a review of the evidence, the RO determined 
that the record did not demonstrate that the Veteran's back 
condition was related to service. 

Evidence added to the record since the time of the last final 
denial in January 1978 includes VA outpatient treatment records 
dated in October 1973 to November 2005; private treatment records 
from Dr. G.D. dated in July 1988 May 1989; private treatment 
records from St. Mary's Hospital dated in March 1989 to June 
1989; a May 1990 report of surgery for an intradural spine mass 
at L4; an SSA decision dated in August 1991; private treatment 
records from Saint Joseph's Health Center dated in December 1993 
to October 2004; private treatment records from Conroe Regional 
Medical Center dated in August 1997 to November 2004; and private 
treatment records from Sadler Clinic dated in February 2002 to 
January 2005.   

While some of the evidence added to the record since January 1978 
is new, in that it was not previously of record, the evidence is 
not material and the claim is not reopened.  The claim was last 
denied in January 1978 due to the absence of evidence 
demonstrating that the Veteran's current back disability is 
causally related to active service.  Such evidence remains 
lacking at this time.  The recently-submitted evidence does not 
objectively demonstrate that the Veteran's back condition is 
related to his time in service or that it was manifested within 
one year of separation; it does not relate to an unestablished 
fact necessary to substantiate the claim.  For the same reason, 
it does not raise a reasonable possibility of substantiating the 
claim.  Thus, the recently submitted evidence is not material and 
the requirements of 38 C.F.R. § 3.156(a) have not been satisfied.  

The aforementioned VA outpatient treatment records and private 
treatment records demonstrate the Veteran sought treatment and 
underwent surgery for multiple back diagnoses; however, the 
evidence does not show that the Veteran's current complaints and 
diagnoses are related to his active service.  Indeed, the 
evidence demonstrates the Veteran was injured on several 
occasions subsequent to service.  In this regard, VA outpatient 
treatment records show treatment for chronic low back pain and a 
reported history of a back injury in 1985 followed by surgery in 
1990.  Private treatment records from Dr. G.D. and St. Mary's 
Hospital demonstrate the Veteran was struck by a crane in July 
1986, diagnosed with intervertebral disc degeneration and right 
L5 radiculopathy, and underwent surgery in March 1989.  The May 
1990 report of operation shows the Veteran underwent a 
laminectomy at L4 and L5.  The SSA determination with associated 
records indicates the Veteran reported being struck by a crane in 
July 1987, which resulted in surgery.  Private records from Saint 
Joseph's Health Center show the Veteran provided a history of low 
back pain and surgery.  Records from Saint Joseph's also 
demonstrate the Veteran was hospitalized in September and October 
2000, when he provided a history of falling off a roof from a ten 
foot ladder, resulting in a back injury.  Private records from 
Conroe Regional Medical Center show a May 2000 diagnosis of 
failed back surgery syndrome with lumbar radiculopathy.  
Subsequent records from Conroe show complaints of back pain and 
provide a history of back injuries, including being hit by a 
crane in 1985 and falling off a roof in 2000.  Private treatment 
records from Sadler Clinic show complaints of back pain and a 
reported history of multiple prior back surgeries.       

In light of the aforementioned, the request to reopen a claim of 
entitlement to service connection for lumbar spine stenosis with 
radiculopathy and low back pain must be denied.  Because the 
Veteran has not fulfilled his threshold burden of submitting new 
and material evidence to reopen his finally disallowed claims, 
the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. 
Brown, 5 Vet. App. 463 (1993).


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection lumbar spine stenosis with radiculopathy and low back 
pain is denied



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


